DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Application filed on 1/6/2022.  Claims 1-20 are pending in the case.  Claims 1, 8, and 15 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (US 10649644 B2) in view of Shuttleworth et al. (US 2014/0189608 A1, hereinafter Shuttleworth).

As to independent claim 1, Ma teaches an interface display method, comprising:
displaying a specified interface, the specified interface comprising at least one information display area (“FIG. 2C shows a schematic diagram of the touch display region of the electronic device to which the display processing method according to the embodiment of the present disclosure is applied.  As shown in the left part of FIG. 2C, the touch display screen of the electronic device is divided into an upper sub region 210 and a lower sub region 220 for displaying the first application interface of the first application and the second application interface of the second application, respectively” Ma Col. 4 lines 56-64); and
determining, in response to detecting a first gesture operation in the specified interface, a target information display area corresponding to the first gesture operation, and displaying a detail interface associated with the target information display area (“the electronic device is in the multiple-window display mode.  At this time, if the third gesture operation of sliding downwards with the original touch point in the first sub region as shown is received, the electronic device displays only the first application interface in the touch display region, as shown in FIG. 2C.  That is, the electronic device is switched back to the single-window display mode.  Similarly, various transition effects for switching among the windows may be designed.  For example, the transition effect may be such designed that with the downward gesture operation, the second application interface gradually zooms out downwards and finally disappears at the lower edge of the electronic device, and the first application interface gradually zooms in downwards and is finally displayed in the whole touch display region” Ma Col. 4 lines 64-67 through Col. 5 lines 1-11, 36-50),
wherein determining, in response to detecting the first gesture operation in the specified interface, the target information display area corresponding to the first gesture operation, and displaying the detail interface associated with the target information display area further comprises:
determining, in response to detecting a first sliding operation, a first information display area corresponding to the first sliding operation, the first information display area being configured for displaying an application (“the electronic device is in the multiple-window display mode.  At this time, if the third gesture operation of sliding downwards with the original touch point in the first sub region as shown is received, the electronic device displays only the first application interface in the touch display region, as shown in FIG. 2C.  That is, the electronic device is switched back to the single-window display mode.  Similarly, various transition effects for switching among the windows may be designed.  For example, the transition effect may be such designed that with the downward gesture operation, the second application interface gradually zooms out downwards and finally disappears at the lower edge of the electronic device, and the first application interface gradually zooms in downwards and is finally displayed in the whole touch display region” Ma Col. 4 lines 64-67 through Col. 5 lines 1-11, 36-50,  “if the fourth gesture operation of sliding upwards with the initial touch point in the second sub region as shown is received, the electronic device displays the second application interface only in the touch display region, as shown in the right part of FIG. 2D. That is, the electronic device is switched back to the single-window display mode” Ma Col. 5 lines 36-65); and
displaying a first detail interface associated with the first information display area, in the first information display area (Fig. 2C, 200 - the first application interface gradually zooms in downwards and is finally displayed in the whole touch display region).
Ma does not appear to expressly teach the first information display area being configured for displaying a startup option of an application; and a number of startup options in the first detail interface being greater than a number of startup options in the first information display area.
Shuttleworth teaches the first information display area being configured for displaying a startup option of an application (Fig. 31 (A) displaying a set of app icons); and a number of startup options in the first detail interface being greater than a number of startup options in the first information display area (“Fig. 31 shows an example in which for the sequence from (A) to (B) a long swipe from the left edge of the screen brings up the Apps page.” Paragraph 0184).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ma to comprise the first information display area being configured for displaying a startup option of an application; and a number of startup options in the first detail interface being greater than a number of startup options in the first information display area.  One would have been motivated to make such a combination to provide relevant type of information for the user.

As to dependent claim 2, Ma teaches the method to claim 1, Ma further teaches wherein determining, in response to detecting the first gesture operation in the specified interface, the target information display area corresponding to the first gesture operation, and displaying the detail interface associated with the target information display area, further comprises:
determining, in response to detecting a second sliding operation, a second information display area corresponding to the second sliding operation, the second information display area being configured for displaying dynamic information (Fig. 2C sliding downward received, region 210 display web browsing, i.e. dynamic information); and
displaying a second detail interface associated with the second information display area, the dynamic information in the second detail interface being more than the dynamic information in the second information display area (Fig. 2C screen 200 displays the display region 210 (web browsing region) in full page). 

As to dependent claim 3, Ma teaches the method according to claim 1, Ma further teaches the method comprising:
displaying the specified interface in response to detecting a second gesture operation in the detail interface (“the user can switch from the single-window display mode to the multiple-window display mode by a simple operation” Col. 3 lines 18-20); or
displaying the specified interface in response to detecting a confirmation operation corresponding to a return option, the return option being comprised in the detail interface.

As to dependent claim 4, Ma teaches the method according to claim 1, wherein the specified interface comprises multiple information display areas, a correspondence between different trajectories of sliding operations and the multiple information display areas is pre-stored, and the different trajectories comprise different sliding directions or different sliding paths (In Fig. 2C downward gesture corresponds to upper region 210 and in Fig. 2D upward gesture corresponds to region 220);, and
wherein determining, in response to detecting the first gesture operation in the specified interface, the target information display area corresponding to the first gesture operation further comprises:
determining, in response to detecting a sliding operation in a region within the specified interface, a target information display area corresponding to the sliding operation based on a trajectory of the sliding operation and the correspondence between the different trajectories of sliding operations and the multiple information display areas operations (In Fig. 2C downward gesture corresponds to upper region 210 and in Fig. 2D upward gesture corresponds to region 220);

With regard to claims 8-11, the interface display device claim corresponds to the method claims 1-4, respectively, and therefore are rejected with the same rationale.

With regard to claims 15-18, the computer readable storage medium claim corresponds to the method claims 1-4, respectively, and therefore are rejected with the same rationale.

Claims 5, 7, 12, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Shuttleworth et al., Brydon et al. (US 20140362118 A1, hereinafter Brydon).

As to dependent claim 5, Ma teaches the method according to claim 1, Ma does not appear to expressly teach wherein displaying the specified interface comprises displaying the specified interface through a first interface layer, and the method further comprises:
displaying a search area through a second interface layer, the second interface layer being located above the first interface layer, the search area being configured for triggering an information search function.
	Brydon teaches displaying a search area through a second interface layer, the second interface layer being located above the first interface layer, the search area being configured for triggering an information search function (Brydon [0024] “Graphical user interface 102 further includes a search field 112 and a plurality of icons 114 arranged on top of the wallpaper 110.  The search field 112 can be used to search the computing device 100 and/or the Internet for various files, documents, photos, emails, contacts, or other information” Brydon paragraph 0024),
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ma to comprise displaying a search area through a second interface layer, the second interface layer being located above the first interface layer, the search area being configured for triggering an information search function.  One would have been motivated to make such a combination to provide a search tool without affecting other display areas of the user interface.

As to dependent claim 7, Ma teaches the method according to claim 5, Ma further teaches wherein displaying the detail interface associated with the target information display area comprises:
displaying the detail interface associated with the target information display area through a dynamic effect while maintaining a display state of the second interface layer, wherein the dynamic effect comprises gradually expanding an area of the target information display area until the target information display area spreads over the specified interface (“the transition effect may be such designed that with the downward gesture operation, the second application interface gradually zooms out downwards and finally disappears at the lower edge of the electronic device, and the first application interface gradually zooms in downwards and is finally displayed in the whole touch display region” Ma Col. 4 lines 64-67 through Col. 5 lines 1-11, 36-50).

With regard to claims 12 and 14, the interface display device claim corresponds to the method claims 5 and 7, respectively, and therefore are rejected with the same rationale.

With regard to claim 19, the computer readable storage medium claim corresponds to the method claim 5, respectively, and therefore is rejected with the same rationale.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Shuttleworth et al., Brydon et al. and Huang et al.  (US 2013/0006957 A1, hereinafter Huang).

As to dependent claim 6, Ma teaches the method according to claim 5, Ma does not appear to expressly teach wherein the method further comprises:
acquiring, in response to receiving a search instruction based on the search area, a search result according to information displayed in the first interface layer; and
displaying the search result through the second interface layer.
Brydon further teaches acquiring, in response to receiving a search instruction based on the search area, a search result according to information displayed in the first interface layer (Brydon [0024] “Graphical user interface 102 further includes a search field 112 and a plurality of icons 114 arranged on top of the wallpaper 110.  The search field 112 can be used to search the computing device 100 and/or the Internet for various files, documents, photos, emails, contacts, or other information”).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ma to comprise acquiring, in response to receiving a search instruction based on the search area, a search result according to information displayed in the first interface layer.  One would have been motivated to make such a combination to provide a search tool without affecting other display areas of the user interface.
	Huang teaches displaying the search result through the second interface layer (“Upon receiving the one or more search results from the search engine, the client device 104 may present the search results 304 on the display 200. In some implementations, the search results may be displayed immediately after the search gesture 300 is received. In one embodiment, the client device 104 may overlay the search results 304 on a portion of the displayed content.” Paragraph 0075).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ma to comprise acquiring, in response to receiving a search instruction based on the search area, a search result according to information displayed in the first interface layer; and
displaying the search result through the second interface layer.  One would have been motivated to make such a combination to provide a search tool without affecting other display areas of the user interface.

With regard to claim 13, the interface display device claim corresponds to the method claim 6, respectively, and therefore are rejected with the same rationale.

With regard to claim 20, the computer readable storage medium claim corresponds to the method claim 6, respectively, and therefore is rejected with the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ku et al. 20180164963 A1- teaches if a preset touch gesture, e.g., an upward drag touch input (or a flicking touch input) starting from a lower end of the touch screen 151 is applied, a panel region 620 is withdrawn. And quick icons 621, 622, 623 of setting menu items provided onto the second page are displayed on the panel region 620.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHELET SHIBEROU whose telephone number is (571)270-7493. The examiner can normally be reached Monday-Friday 9:00 AM-5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHELET SHIBEROU/           Primary Examiner, Art Unit 2171